lfe5D-/¥
                                  ELECTRONIC RECORD




COA #      07-14-00149-CR                        OFFENSE:        49.02


           Dennis Ray Cook v. The State of
STYLE:     Texas                                 COUNTY:         Lubbock

COA DISPOSITION:       Affirmed                  TRIAL COURT: County Court at Law No 1


DATE: 10/30/14                     Publish: NO   TCCASE#:        2012-472,011




                         IN THE COURT OF CRIMINAL APPEALS


          Dennis Ray Cook v. The State of
STYLE:    Texas                                       CCA#:          1650-/4
          PRO SB.                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         'RcFOjtTb                                   JUDGE:

DATE:      O^llill20tX                                SIGNED:                       PC:

JUDGE:            Pm. CjMs^^                          PUBLISH:                     DNP:




                                                                                    MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD